DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9, 11-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al. (US 2019/0303438 A1, “Wilson”) in view of Ni et al. (US 2018/0096681 A1, “Ni”).
As to claim 1, Wilson discloses a method of guiding a conversation for a speech recognition system, the method comprising: 
managing a user domain (Fig. 8, para. 0081-0091) based on speech recognition function information and situation information collected from a system mounted on a vehicle (automobile 15, para. 0004, 0032, 0110).
Wilson differs from claim 1 in that it does not disclose:
generating a conversation used for speech recognition based on the user domain; and 
guiding a user with the generated conversation, 
wherein the managing of the user domain includes: 

Ni teaches an interactive assistant module installed on a vehicle computing systems (para. 0002) which solicits user input relating to a responsive action (para. 0067) based on user’s context, prior user voice commands, etc. (para. 0064-0066), and further managing the user domain by increasing or decreasing a weight based on user feedback regarding a new voice command which does not match a trigger stored in the library (para. 0068, 0071).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wilson with the above teaching of Ni in order to determine ambiguous user voice commands in a way that reduces computation and communication demands, as taught by Ni (para. 0077).
As to claim 2, Wilson in view of Ni discloses: wherein the conversation includes a voice command (Ni: Fig. 5).
As to claim 3, Wilson in view of Ni discloses: wherein the generating of the conversation includes: when a function corresponding to a voice command exceptionally processed is added, weighting the voice command to increase frequency of guidance (Ni: para. 0068).
As to claim 4, Wilson in view of Ni discloses: wherein the guiding of the user includes: guiding the generated conversation by a voice (Ni: para. 0067-0068).
As to claim 5, Wilson in view of Ni discloses: wherein the guiding of the user includes: guiding the generated conversation by a sentence (Ni: para. 0067).
As to claim 11, Wilson in view of Ni discloses: wherein the further managing of the user domain includes: assigning a weight to a domain selected by the user (Wilson: para. 0080-0084).
As to claim 12, Wilson in view of Ni discloses: wherein the further managing of the user domain includes: 
generating an exception processing model '1' based on the user selection of the exceptionally processed result of an ambiguous command (Ni: Fig. 5, step 570); and 
generating an exception processing model '2' based on the user selection of the exceptionally processed result of an unsupported command (Ni: Fig. 5, step 576).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson in view of Ni, as applied to claim 1 above, and further in view of Satomura (US 2008/0177541 A1).
Wilson in view of Ni differs from claim 6 in that it does not disclose: wherein the user domain includes a plurality of main domains, and wherein each of the plurality of main domains includes a plurality of subdomains.
Satomura teaches a plurality of main domains and subdomains (e.g. audio system domain including tasks “CD,” “MP3” and “radio”, para. 0050-0053).  It would have been obvious to one of ordinary skill in the art to modify Wilson in view of Ni with the above teaching of Satomura in order to improve voice recognition accuracy, as taught by Satomura (para. 0031).
As to claim 7, Wilson in view of Ni and Satomura discloses: wherein the managing of the user domain includes: activating or inactivating a specific main domain; and activating or inactivating a specific subdomain (Ni: responsive actions may be eliminated, e.g. based on location, time of day, recent purchases, etc., para. 0056).
As to claim 8, Wilson in view of Ni and Satomura discloses: wherein the managing of the user domain includes: determining when to activate the main domains and the subdomains based on user preference information collected from the system mounted on the vehicle (Ni: para. 0056).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STELLA L WOO whose telephone number is (571)272-7512.  The examiner can normally be reached on Monday - Friday, 9 a.m. to 3 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Stella L. Woo/            Primary Examiner, Art Unit 2652